UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-7322


ANDRE K. WATERS,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA; TERRY O’BRIEN, Warden,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00555-gec-mfu)


Submitted:   February 25, 2010             Decided:   March 3, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre K. Waters, Appellant Pro Se. Sara Bugbee Winn, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Andre      K.     Waters,      a    federal      prisoner,   appeals       the

district     court’s       order    accepting      the      recommendation     of     the

magistrate    judge    and       denying      relief   on    his   28 U.S.C.    §   2241

(2006)   petition.          We     have   reviewed     the    record    and    find    no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.              Waters v. United States, No. 7:08-cv-

00555-gec-mfu (W.D. Va. July 9, 2009).                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                              2